                            IN TIlE UNITED STATES DISTRICT COURT
                               FOR TIlE DISTRICT OF NEW JERSEY


 ARTI ICR L. TIGGS.

                  Petitioner.
                                                                 Civ. No. 15-8664 (KM)
            V.


 STEVEN JOIINSON. c/cd.                                                 OPINION

                  Respondents.


MCNULTY, District Judge:

I.      INTRODUCTION

        The petitioner. Arthur L. Tigus. has submitted a petition for a writ of habeas corpus

pursuant to 28 U.S.C.   §   2254. (DE 1.) For the reasons stated herein, the petition shall be denied

and no certificate of appealability shall issue.

II.     BACKGROUND

        The New Jersey Superior Court. Appellate Division. on direct appeal. summarized Mr.

Tiggs’s state court criminal proceedings. and the relevant evidence underlying his resulting

convictions, as follows:’

        Lance Pettiford was shot and killed shortly before 3:00 aim on April 9, 2006.
        outside the Cave Lounge on Halsey Street in Newark. [Mr. Tiggsj was at the Cave
        to attend his own birthday party; he had arrived between 1:15 and 1:45 am.

        The Cave is a bar owned by Vanessa and Charles Walker. El Raqib Poole. a/k/a
        Namiel. who is a friend of [Tiggs’s] and worked for the Walkers, helped arrange
        the party. Not all of those present were guests; the Cave was also open for regular
        business.




        State court factual findings are presumed correct unless rebutted by clear and convincing
evidence Sec 28 U.S.C. 2254(e)( I).
Vanessa Walker and her cousin. Cynthia Boggs. arrived before [Tiggsl. and
Vanessa met him at the door and took his coat. Although there were two men
stationed outside the entrance to check for weapons and identification. Vanessa
did not know whether [Tiggs] was searched. Several others who were there said
they had not been searched, including Poole: Boggs: hodges Sears. who is a
friend of the Walkers’ son Brad: Sean Williams. a re2ular patron who arrived at
about 2:00 am.; and Timothy Williams. who caine with Sean Williams. Pettilbrd
went into the Cave with Sean and Timothy Williams. There is no evidence of an
disturbance, light or altercation inside the Cave that night.

During the course of the partY. [Tiggsj. Sears and Poole went outside to smoke.
According to Sears. his companions shared a cigar lilled with marijuana rather
than tobacco. While they were smoking. Pettiford and Sean Williams left the
Cave and crossed the street. Timothy Williams joined them and had a bottle of
liquor.

According to Poole. Timothy Williams cursed at his group from across the street.
Poole was not threatened, but he noticed that [Tiggs] seemed to be upset. Poole
heard [Tiggs] say. “1 had a vision that somebody—somebody got shot—I popped
somebody for my birthday.” lie told [Tiggs] to think about his son and leave it
alone.”

Sears heard [Tiggs] say he wanted to “push” somebody. which Sears understood
to mean that [Tiggs] wanted to shoot someone. Sears ignored the comment
because he did not think [Tiggs] would do such a thing. but he also said that
[Tiggs] was mildly intoxicated and appeared to have something on his mind.

Poole left. From his car he noticed [Tiggsj standing by the door of the Cave and
did not see him with a gun. At 2:53 am.. Sears went back into the Cave to lind his
girlfriend; [Tiggs] remained outside. After Sears found his girlfriend, they left the
Cave and walked toward his truck. [Tiggsj crossed the street.

Sean Williams. still outside with Timothy Williams and Pettiford. heard one loud
pop in his left ear. turned around and saw Pettiford falling into Timothy’s arms.
[Tiggsj ran past Sean. As [Tiggs] passed. Sean saw that he had a gun in his right
hand.

Sears. still walking to his truck, also heard a gun shot. lie turned and saw [Tiggs]
running in the middle of the street. yelling something and holding a black’ ‘357
revolver” in his right hand.

Vanessa Walker and Boggs had left the Cave just before the shooting. Both
women heard but did not see the shot fired. Boggs heard someone yell. “Oh my
God. Lance got shot in the head”; she looked across the street and saw {Tiggsj
with a gun in his hand, and she retreated into the Cave with Vanessa.




                                          7
           Videotapes from the Cave’s four surveillance cameras were retrieved by the
           pollee who responded to the scene. The tapes from the camera mounted outside
           depicted some of the comings and goings of [lie patrons described above.
           including [Tiggss] crossing the street just prior to the shooting. The shooting was
           not captured by the camera.

           The police took statements from the witnesses and compiled a photo array. Sears.
           Poole, Boggs and Sean Williams all selected [Tiggss] photo from an array and
           identified him in court. Sears identified him as the person who ran away with a
           gun alter the shooting. Poole identified him as the person who said “I had a vision
           I popped somebody on my birthday.” Boggs said [Tiggs] was the person she saw
           with a gun in his hand. and Sean Williams said he was the person he saw with a
           gun on the night of the shooting and the one who killed his cousin. Timothy
           Williams could not make an identification.

           Later that day. jTiggs] called Sears. lie asked Sears to talk to Brad Walker so that
           Brad could get the Cave’s surveillance tapes from his father. Charles Walker.
           [Tiggs] also gave Sears his new telephone number. On another occasion [Tiggs]
           called Sears and U reatened. “[people] better get money up for my lawyer or I’m
           gonna say they had something to do with it.” Sears hung up and called a detective.

           Reservations were made in [Tiggs’s] name to travel to Atlanta by train and by air.
           lie. his girlfriend and their child used the stand—by airplane tickets on April 10.
           2006. The train tickets were cancelled. On May 3. 2006. [Tiggsj surrendered to
           law enforcement in Orange. New Jersey.

           Dr. May Jennifer Amolat. M.D.. an assistant medical examiner, did the autopsy.
           She found that Pettiford’s death was caused by a “penetrating gunshot wound of’
           the head, located at the left forehead, proceeding left to right, front to hack. and
           slightly downward.” In her opinion. “the presence of soot in the bony skull. close
           to the entrance .   [and] the extensive fragmentation of the skull bones [wasi
                               .   .



           consistent with a contact wound.”

           The defense stipulated that [Tiggs] did not have a permit to carry a handgun.
           [Tiggs] did not testify or present any witnesses.

Stale v. Tiggs. No. A-2440-07T4. 2010 WL 2795363. at *l3 (N.J. Super. Ct. App. Div. .July 13.

2010).

           On June 18. 2007. a jury found Mr. Tiggs guilty of (i) first—degree murder, N.J. Stat.

Ann.   §   2C: 11 —3(a)( I )—(2): (ii) third—degree unlawful possession ofa handgun. i’&J. Slat. Ann.   §
2C:39-5b; and (iii) second-degree possession ofa firearm for an unlawful purpose. N.J. Stat.




                                                      3
Ann.   §   2C:39-4a. See hi. at   *   1. On   August    17, 2007, the trial court “merged [Mr. Tiggs’s]

convictions for murder and possession ofa firearm with an unlawful purpose                  ...   and sentenced

[Tiggs] as follows: for lirst-degree murder, to a term of incarceration for life that is subject to the

[provisions of] the No Early Release Act. [N.J. Stat. Ann.             §]   2C:43-7.2; for unlawful possession

of a handgun. to a live—year term of incarceration that is concurrent with his sentence for

murder.” Id. (See uLvo Aug. 17. 2007 Sentencing I lr’g Tr.. DE 9-35.)

           On July 13. 2010. the Appellate Division affirmed Mr. Tiggs’s conviction and sentence

for first-degree murder. That court also “reverse[dJ and vacateld] his conviction for unlawful

possession of a handgun because the judge instructed the jury on the element of a different

weapons offense not charged in the indictment.”2 Id. The New Jersey Supreme Court denied

certification ofTiggs’s direct appeal on November 10. 2010. Skitc’ v. Tiggs. 12 A.3d 209 (N.J.

2010) (table).

           On December 17. 2010. Mr. Tiggs filed a petition for post-conviction reliel’CPCR”) in
                                                                                                           *
state court (the “PCR court”). See State          i’.   Tiggs. No. A-1041-12T2. 2014 WL 2765611. at            I

(N.J. Super. Ct. App. Div. June 19. 2014). The PCR court held a hearing on Tiggs’s PCR

application on June 1.2012. (PCR lir’g Tr.. DE 9-36.) On that date, the PCR court issued an

order denying Tiggs’s PCR petition “for the reasons expressed in (its accompanying opinion].”

(DIE 9-19 and DIE 9-18, respectively.) The Appellate Division affirmed the denial of Tiggs’s PCR

petition on June 19. 2014. Tiggs. 2014 WL 2765611. at *4 The New Jersey Supreme Court




2
         Although the Appellate Division’s July 13, 2010 opinion reversing the weapons conviction
directs that the case be “remanded for entry of an amended judgment of conviction.” it does not appear
that such a remand ever occurred Tiggs, 2010 WL 2795363 at *8. Tiggs’s conviction for unlawful
handgun possession has therefore been overturned, and the sentence on that count is invalid. Tiggs’s
murder conviction and resulting life sentence, on the other hand, have been a Ill rmed at all levels or the
stale courts.


                                                             4
denied certification of Tiggs’s PCR appeal on December 5.2014.           Stale 1’.   Tfggs. 103 A.3d 267

(N.J. 2014) (table).

        Mr. Tiggs filed his   §   2254 petition on December 3. 2015. (OF 1.) Respondents liled

their answer on March 18. 2016. (Dli 9.) Tiggs acknowledged receipt of Respondents answer in
                                                                                                       f’s.)
his May 5. 2016 motion requesting an extension of time to submit a reply. (See Dli 16-1 at

In spite of receiving said hung extension (see Dli 17). Tiggs has not filed a lbrrnal reply in

response.

III.    STANDARD OF REVIEW

        An application for a writ of habeas corpus by a person in custody under judgment of a

state court can be granted only for violations of the Constitution. laws, or treaties of the United

States. See Engle      isaac. 456 U.S. 107. 119 (1982): see also Mason v. AIi’ers. 208 F.3d 414.

415 n.l (3d Cir. 2000) (citing 28 U.S.C.     §   2254). Tiggs filed this petition for writ of habeas

corpus after April 24. 1996. thus. the Antiterrorism and Efl’ective Death Penalty Act of 1996

(“AliDPA’). Pub. L. 104—132. 110 Stat. 1214 (Apr. 24. 1996). applies. See Limth v. Mznpln’. 521

U.S. 320. 326 (1997). Under AEDPA. federal habeas corpus relief is not available for any claim

decided on the merits in state court proceedings unless the state court’s adjudication of the claim:

(I) resulted in a decision that was contrary to, or involved an unreasonable application of, clearly

established federal law, as determined by the Supreme Court of the United States; or (2) resulted

in a decision that was based on an unreasonable determination of the facts in light of the

evidence presented in state court. See 28 U.S.C.       §   2254W).



         December 3. 2015 is the date on which Mr. Tiggs executed his habeas pleading. (See Dli I at 17.)
Under the federal prisoner mailbox rule. “a document is deemed filed on the dale it is given to prison
officials for mailing.” Pa/un, v. Mahanoi’. 654 F.3d 385. 391 a. 8 (3d Cir. 2011). The Court. affording
Tiggs all favorable inferences, finds that December 3.2015 represents the earliest date on which he could
have initiated this action.


                                                       D
            As a threshold matter, a court must “first decide what constitutes ‘clearly established

Federal law, as determined by the Supreme Court of the United States.’” Luckier v. Andrade,

538 U.S. 63.71(2003) (quoting 28 U.S.C.              §   2254(d)(l)). “‘{C]learly established federal lawS

under   §   2254(d)( 1) is the governing legal principle set forth by the Supreme Court at the time the

state court renders its decision.” hi. (citations omitted). A federal habeas court making an

unreasonable-application inquiry should ask whether the state court’s application of clearly

established federal law was “objectively unreasonable.” See Williams                 Thu/or. 529 U.S. 362,

409 (2000). Thus, “a federal court may not issue a writ simply because the court concludes in its

independent judgment that the relevant state court decision applied clearly established federal

law erroneously or incorrectly. Rather, that application must also be unreasonable.” Id. at 411.

The AEDPA standard tinder          §   2254(d) is a “difficult” test to meet and is a Thighly deferential

standard for evaluating state-court rulings, which demands that state-court decisions be given the

benefit of the doubt.” (‘n//eu v. Pinholsier. 563 U.S. 170. 181(2011). The petitioner has the

burden of proof and, with respect to         §   2254(d)( 1). review” is limited to the record that was

before the stale court that adjudicated the claim on the merits.’ fit

            In applying AEDPA’s standards, the relevant state court decision that is appropriate for

federal habeas corpus review is the last reasoned state court decision. See Bond             i’.   Beard. 539

F.3d 256, 289-90 (3d Cir. 2008). Furthermore, the court will assume that. “[wjhere there has

been one reasoned state judgment rejecting a federal claim, later unexplained orders upholding

that judgment or rejecting the same claim rest upon the same ground.” Wv! v. Nunnemaker. 501

U.S. 797. 803      (1991):.cee   thu iritcon v. Sellers. 138 S. Ct. 1188, 1194 (2018). Additionally.

AEOPA deference is noE excused when state courts issue summary rulings. For example.

‘jw]hen a federal claim has been presented to a state court and the state court has denied relief, it




                                                            6
may be presumed that the state court adjudicated the claim        on   the merits in the absence of any

indication or state—law procedural principles to the contrary.” Harrington           Richter. 62 U.S. 86.

99(2011) (citing Harris       v.   Reed. 489 U.S. 255. 265 (1989)).

       In addition to the above requirements. a federal court may not grant a writ of habeas

corpus under   §   2254 unless the petitioner has “exhausted the remedies available in the courts of

the State.” 28 U.S.C.    §   2254(b)(1 )(A). To do so. a petitioner must “‘fairly present all federal

claims to the highest state court before bringing them in Federal court.” Leyva r. IVillianis. 504

F.3d 357. 365 (3d Cir. 2007) (citation omitted). This requirement ensures that state courts “have

‘an initial opportunity to pass upon and correct alleged violations of prisoners’ federal rights.”’

Id (citations omitted). To the extent that a petitioner’s constitutional claims are unexhausted. a

court can nevertheless deny them on the merits under 28 U.S.C.           §   2254(b)(2)   cc TMor   i’.


floni, 504 F.3d 416.427 (3d Cir. 2007): Bronshicin v. Horn. 404 F.3d 700. 728 (3d Cir. 2005).

IV.     ANALYSIS

        Mr. Tiggs raises the following points for this Cour(s review:

        Ground One: {Tiggsl was denied his right to a Ihir trial when the court
        erroneously advised the jury that four witnesses had all identilied [Tiggsl as “the
        person who committed the murder.”

        Ground Two: [Tiggsj was denied his right to a fair trial as the jury was not
        properly instructed as to the charge of unlawful possession of a weapon. that
        conviction must be vacated.

        Ground Three: [Tiggs’s] right against cruel and unusual punishment was violated
        when the trial court sentenced him to a term of seventv—flvc ears.

        Ground Four: [Tiggsl was denied his right to a fair trial when the court
        erroneotisly advised the july that four of the witnesses had all identified [Tiggs] as
        “the person who committed the murder.”

        Ground Five: Counsel failed to investigate and prepare pretrial; counsel failed to
        object on numerous occasions throughout trial; counsel failed to properly raise[]
        an intoxication defense or hire an expert in that regard: counsel failed to properly



                                                        7
       inform [Tiggs] of the plea offer and its terms; counsel allowed prosecutor to
       commit misconduct during varying points of the trial: appellate counsel was also
       ineffective for failing to raise many of these same issues at the appellate level.

       Ground Six: The trial court erred in denying [Tiggss PCR petition] without
       affording him an evidentiary hearing to fully address his contention that he failcd
       to receive adequate legal representation at the trial level.
       (A) Trial counsel did not adequately represent [Tiggs] as a result of his failure to
            assert and pursue an intoxication defense rather than a defense of mistaken
            identi lication.
       (B) Trial counsel did not adequately represent {Tiggs] as a result of his failure to
            object to certain aspects of the prosecutors summation which exceeded the
            bounds of propriety.

       Ground Seven: The trial court erred in denying [Tiggs’s PCR petition] without
       affording him an evidentiarv hearing to fully address his contention that he failed
       to receive adequate legal representation at the trial level.

       Ground Eight: Because [Tiggs] established prbna/1wk’ case of inefl’ective
       assistance of counsel. the PUR [c]oun should have granted [an] evidentiary
       hearing in order to receive evidence and take testimony to ascertain trial counsels
       reason for the alleged failures.

(DE 1-1 at 1-16: DE I at 13 (capitalization in original omitted).)

A. Grounds One, Two, and Four: Jun Instructions

       I.   Gmwzc/   Th a

       Mr. Tiggs asserts that because “thejury was not properly instructed as to the charge of

[third—degree] unlawful possession ofa [firearm without a permit. N.J. Stat. Ann.   § 2C:39-5b].
that conviction must be vacated. (DE I I at 2-3.)
                                         —




       When Tiggs raised this issue on direct appeal. the State conceded (DE 9-9 at 31). and the

Appellate Division agreed. Tiggss “conviction for unlawful possession of a weapon [was
                                                                         *4 Nothing in the
accordinglvJ vacated by the appellate court. Tiggs. 2010 WI. 2795363. at

record before this court suggests that Tiggs was ever thereafter retried or resentenced on this

charge. Based on everything before me. the weapons possession conviction was vacated, and




                                                  8
remains so. Mr. Tiggs’s Ground Two is therefore denied as moot, because he has already

obtained the relief lie seeks oil direct appeal.

        2.   Groznittv One and Pot,?’

        Tiugs claims that he was denied his right to a fair trial because the trial court’s jury

charge erroneously advised the jurors that four witnesses had identified Tiggs as “the person who

committed the murder.” (DE 1—i at 1—2. 6.) [lere. Tiggs refers to the following portion of the trial

court’s charge to the jury:

        here the State has presented the testimony of ilodge Sears. Sean Williams.
        Cynthia Soggs. and [El Raqib Poole. If voull recall that these witnesses
        identilied [Tiggs] in court as the person who committed tile murder.

        The State also presented testimony that on a prior occasion before this trial, these
        witnesses identified [Tiggsj as the person who committed these offenses.

(DE 1—1 at I.) This statement, says Tiggs. “Was not only completely inaccurate, but

overwhelmingly prejudicial to [Tiggs’s] constitutional right to a fair trial.” (Id) He adds that the

“statement was clearly misleading             ...   [and] led the jury’ to an unjust verdict.” (Id at 6.)

                 error in     tile   instructions to tile jury” may support habeas relief if it rises to the level

ofa   denial oldue process. Henderson r. K/Me. 431 LT.S. 145. 154 (1977). “The question [during

habeas review] is whether the            ailing   instruction by itself so infected the entire trial that tile

resulting conviction violate[d] due process.” Id (citation and internal quotation marks omitted):

accord TIachuingion     1’.    Sw’cnmad. 555 U.S. 179. 191 (2009). The challenged instruction Thlay not

be judged in artificial isolation.” but must be viewed in the context of tile overall charge and the

trial record. (‘upp v. Naughion. 414 U.S. 141, 146 (1973). It is the rare ease in which “an

erroneous instruction was so prejudicial that it will support a collateral attack on the

constitutional   validity ofa state court’s judgment.” henderson. 431 U.S. at 154’. accord




                                                              9
Mu/die/on v. Me/Veil, 541 U.S. 433. 437 (2004) (Thot every ambiguity. inconsistency, or

deficiency in a jury instruction rises to the level ofa due process violation.”).

       In order to obtain habeas relief, a petitioner must establish that the instructional error

had [a] substantial and injurious effect or influence in determining the jurvs verdict.” Thee/it v.

.1brahamson.       507 U.S. 619. 637 (1993). For example. due process is violated where “the

erroneous instructions have operated to liii the burden of proof on an essential element of an

offense as defined by state law.” Smith v. Horn. 120 E.3d 400, 416 (3d Cir. l997. see also

Williams   i’.   BeanL 637 F.3d 195, 223 (3d Cir. 2011) (noting that due process is violated when

“the instruction contained some ambiguity. inconsistency, or deficiency,” and “there was a

reasonable likelihood that the jury applied the instruction in a way that relieved the State of its

burden of proving every element of the crime beyond a reasonable doubt.”) (internal quotation

marks omitted).

        On direct appeal. Tiggs raised essentially the same point he now raises in Grounds One

and Four. (See Pet. Direct Appeal Br. at Point One. DE 9-8.) The Appellate Division extensively

analyzed the merits of those claims:

        There is no question that the trial judge misspoke when referring to the
        identification evidence. lie stated that four of the witnesses had identified [Tiggs]
        as the person who committed the murder, which is not consistent with the
        testimony or the evidence documenting the out—of—court identifications. The State
        contends that the judge’s mistake, viewed in the context of the charge usa whole
        and the trial evidence, had no capacity to prejudice [Tiggsl. We agree.

        The portion of the charge at issue is as follows:

                    Here the State has presented the testimony of Ilodge Sears, Sean
                    Williams. Cynthia Boggs. and [El Raqib] Poole. If you’ll recall
                    that these witnesses identified [Tigus] in court as the person who
                    committed the murder.




                                                     10
       The State also presented testimony that on a prior occasion before
       this trial, these witnesses identified [Tiggs] as the person who
       committed these offenses.

The defense did not object to this misstatement at trial, which we may infer
indicates that the defense did not deem this obvious misstatement to be prejudicial
at the time. S/cite v. Macon, 57 N.J. 325. 333. 273 A.2d 1(1971). In ally event, tile
lailure to object requires us to review this misstatement for plain error—error that is
“clearly capable of producing an unjust result.” Stale v. Ta/jam. 195 N.J. 442.
454. 950 A.2d 860 (2008) (quoting R. 2:10-2).

“In the context of a jury charge, plain error requires demonstration of ‘legal
impropriety in the charge prejudicially affecting the substantial rights of [Tiggs]
sufficiently grievous to justify notice by the reviewing court and to convince the
court that of itself the error possessed a clear capacity to bring about an unj List
result.’’’ Slate v. Burns. 192 N.J. 312, 341. 929 A.2d 1041 (2007) (quoting State i’.
Jordan. 147 N.J. 409. 422, 688 A.2d 97(1997)). The prejudicial capacity “must
be evaluated in light ‘of the overall strength of the State’s case.” Ibid. (quoting
State i’. (‘hap/and, 187 N.J. 275, 289. 901 A.2d 351 (2006)).

The misstatement was blatant. The witnesses did not say that they saw [Tiggs]
shoot Pettiford. but the State made that clear from the outset and never suggested
otherwise. In his opening statement, the prosecutor said that none of the witnesses
“actually saw [Tiggs] squeeze the trigger” and that “none of them saw it.” In his
summation, the prosecutor discussed what the witnesses said they saw and their
comings and goings as depicted on the videotape. Defense counsel also
emphasized that sole weakness in the State’s proofs. In short. there was no room
for confusion on the point about which the judge misspoke.

There is more than the fact that the misstatement was too apparent to be
 misleading to indicate that this error was harmless. A reviewing court must view a
jury instruction as a whole. In part pertinent to this misstatement, the judge
 instructed the jurors that they were the judges of the facts. He also directed them
that “[r]egardless of what counsel said or I may have said [in] recalling the
evidence in this case, it is your recollection of the evidence that should guide you
as judges of the facts.”

In the absence of evidence to the contrary. courts presume that jurors follow clear
instructions from the judge. State v. BurNs, 145 N.J. 509. 531, 679 A.2d 121
(1996). liere. there is nothing that would allow us to conclude that the jurors
ignored the judge’s directions on their obligation to decide the facts for
themselves. This jury deliberated for two days during which they asked for a re
play of testimony. That course of conduct demonstrates careful consideration of
the evidence, not a determination based upon the judge’s passing and
unfortunately mistaken reference to the identification evidence.




                                          II
       Finally, Ihe State’s circumstantial evidence establishing [Tiggs’sj identity as the
       shooter and his state of mind was overwhelming. The jury heard [Tiggssj friends
       testify about what he said prior to the shooting, saw a videotape showing him
       crossing the street just before the shooting, and listened to eyewitness accounts of
       [Tiggs] running away with a gun in his hand.

       Viewing the charge as a whole and the strength of the State’s evidence, we have
       no doubt that this passing and mistaken description of the identification was
       incapable of leading the jury to reach a verdict that it would not have reached if
       the judge had not misspoken.

Tiggs. 2010 WL 2795363, at *34

       I have reviewed the relevant portions of the trial record. The Appellate Division

addressed this claim, applying a stringent plain-error standard. The Appellate Division’s

summary of the witnesses’ identification-related testimony at trial is accurate. (Sec May 29, 2007

Trial Tr.. DE 9-28 (Sears testimony): May 30, 2007 Trial Tr.. DE 9-29 (Sears. Boggs. and

Williams testimony): and May 31. 2007 Trial Tr.. DE 9-30 (Poole and Walker testimony).) Sears

testified that he had known Tiggs for “[a]bout two and a half years” and that Tiggs was like his

brother.” (DE 9-28 at 4.) Shortly before Pettiford was killed. Sears testified. Tiggs stated that he

wanted to shoot someone: although Tigus may have been “mildly intoxicated” at the time, he

“was sharp. he was thinking straighL’ (DEE 9-28 at 12-13.) El Raqib Poole, another friend of

Tiggs, corroborated Sears’s account. (DEE 9-30 at 10-11. 54-55.) Sears also testified to seeing

Tiggs “running in the street       ith a pistol in his right hand” immediately after Sears heard a

gunshot in vicinity of the Cave Lounge. (DE 9-28 at 15-1 7.) Cynthia Boggs. who was also at the

Cave Lounge on that night. testified that she observed Tiggs   —   and Tiggs alone   —   standing across

the street from Cave Lounge holding a gun in his hand shortly after she heard “what sounded like

a fire cracker.’ (DE 9-29 at 51. 84-85.) Lance Pettiford’s cousin. Sean \Villiams. testified that lie

heard a loud pop. saw his cousin fall, and then observed Mr. Tiggs run by’ him with “a gun in his

right hand.” (DE 9—29 at 89, 96.) Williams made clear that Pettiford was “shot in the head” just



                                                  12
“a few feet away from [him].” (DEE 9-29 at 111.) The foregoing witness testimony was further

corroborated by the prosecution’s contemporaneous display of Cave           Lounge   surveillance

footage.   (cee genera/h’ DE 9-28. DEE 9-29. and    DE 9-30.)) have also reviewed the entirely of the

trial court’s charge to the jury. (see June 14, 2007 Trial Tr., DEE 9-33)

       The challenged language of the jury charge was in one sense accurate; that is. the

testimony of those four witnesses could be said to have “identified [Tiggsj in court as the person

who committed the murder.” The judge’s statement was inaccurate, however, to the extent it

implied that any witness had stood up in court, pointed to the defendant, and stated that he or she

had seen him fire the gun into the victim. The four witnesses’ testimony’ lent/ed to identify’ Tigs

as the murderer—not directly’, however, but only circumstantially or by inference. I therefore

agree that the trial judge’s characterization of the evidence was not entirely accurate.4

           I also agree with the Appellate Division. however, that the trial judge’s statements could

not have affected the verdict: “[T]he State’s circumstantial evidence establishing [Tiggs’sJ

identity as the shooter and his state of mind was overwhelming”; “the [trial judge’s] passing and

mistaken description of the identification [evidence within the charge.]” when “viewed in the

context of the charge as a whole and the trial evidence. [did not] prejudice [Tiggs].” Tiggs. 2010

WL 2795363. at *3_4, I agree that the portion of the jury’ charge now challenged by Tiggs on

habeas review did not “so infecti] the entire trial that the resulting conviction violates due

process.” Estelle v. MeGzth’e, 502 U.S. at 72 (citing C’upp. 414 U.S. at 147) (internal quotations

omitted).




        The lack of any objection, however, tends to suggest that those present did not give the trial
judge’s statements their most damaging interpretation, or perceive the need for a correction.


                                                     13
            I thus conclude that the Appellate Division’s rejection of the same claims now advanced

as Grounds One and Four was neitl er contrary to nor an unreasonable application of clearly

established federal law, and that its ruling with respect to those claims did not represent an

unreasonable detemiination of the facts in light of the record of Mr. Tigus’s state court

proceedings. I labeas relief on Grounds One and Four is therefore denied.


B. Ground Three: Illegal Sentence

            Mr. Tiggs asserts that the life sentence imposed on him as a result of his conviction for

first—degree murder violates the constitutional prohibition against cruel and unusual punishment

and is unsupported by the relevant sentencing factors relied on by the trial court. (DE 1—1 at 3—5.)

The Appellate Division rejected this claim on direct appeal. See Tiggs. 2010 WL 2795363. at *5

8. That court “[saw] no basis for disturbing the sentence. It is based upon the judge’s

conscientious consideration of aggravating factors supported by the record and applied in

accordance with the law.” Id. at *7 1 also independently note that the New Jersey sentencing

statute governing lirst-degree murder convictions expressly mandates a sentence of between “30

years and life imprisonment.” N.J. Stat. Ann.        §   2C: II -3(b)(l).

            Short of a claim that a sentence constitutes cruel and unusual punishment prohibited by

the Eighth Amendment. or that it is arbitmrv or otherwise in violation of due process. the legality

and length of a sentence present questions of state law over which this Court has no jurisdiction

under   §   2254. See (Jiapman    i’.   United Stales. 500 U.S. 453. 465 (1991) (“the court may impose

  whatever punishment is authorized by statute for [an] offense, so long as that penalty is not

cruel and unusual, and so long as the penalty is not based on an arbitrary distinction that would

violate the Due Process Clause of the Fifth Amendment”); Gibbs v. Ba;’ikoiiski, No. 11—1137

(NLII). 2018 WI. 2002786, at *15 (D.N.J. Apr. 30. 2018) (applying (‘hapman to unconstitutional



                                                         14
sentence claim raised in a     §   2254 petition). rec’ons/ck’ra/km cletued. 2018 \4’L 3201782 (D.N.J.

June 29. 2018).

       Tiggs’s life sentence for first—degree murder is not unconstitutional under the foregoing

standards. See T’ekz   i’.   Lugaizci.No. 12-0430 (DRD). 2015 WL 2344674. at *12 (D.N.J. May 14.

2015). First, the record demonstrates that this sentence was not arbitrary and was instead based
                                                                                    *7, In addition.
on the trial court’s “conscientious consideration of aggravating factors.” Tiggs at

the life sentence imposed on Tiggs is within the permissible sentencing range under New Jersey

law. The New Jersey courts’ adjudication of this issue was therefore neither contrary to. nor an
                                                                                                *   12. 1
unreasonable application o1 clearly established Supreme Court precedent. See Ye/c: at

will accordingly deny habeas relief on Ground Three.

C. Ground Five and Ground Six: Ineffective Assistance of Counsel

        Tiggs claims that he is entitled to habeas relief because he received ineffective assistance

of trial counsel. (DE I-I at 7-13.) More specifically. Tiggs asserts that his trial counsel. Chris

Rojas. was ineffective based on Mr. Rojas’s failures to: (1) “investigate and prepare pretrial”; (2)

“object on numerous occasions throughout trial”; (3) “properly raise[] an intoxication defense”:

(4) “properly inform [Tiggs] of the plea offer and its terms”; and (5) prevent or object to the

prosecutor’s “commit{ingl misconduct during varying points of the trial.” (DIE 1—1 at 7.) Tiggs

also claims that his appellate counsel. Susan Brod. was “ineffective for failing to raise many

issues [not specified] at the appellate level.” (itt) These claims are all governed by the two-prong

test set forth in the Supreme Court’s opinion in Strickland       i’.   Washington. 466 L’S. 668 (1984);

accord LciL’ v. ,Johnson, 359 F.3d 646, 656 (3d Cir. 2004) (Strickland test applies to the

 performance of both trial and appellate counsel).




                                                       15
          Under Sir!cklancl, a habeas petitioner first “must show that counsel’s performance was

deficient. This requires [the petitioner to show] that counsel made errors so serious that counsel

was not functioning as the •counsel’ guaranteed by the Sixth Amendment.” hL at 687: sec also

(ninec? .ctaw       i’.   .Siicdrick. 493 F.3d 292. 299 (3d Cir. 2007). With respect to evaluating whether

counsel’s performance was deficient under Strickhmd. the “proper standard                   .   .   is that of

‘reasonably effective assistance,” Jacobs           i’.   Horn. 395 F.3d 92, 102 (3d Cir. 2005). A petitioner

asserting ineffective assistance must therefore show that counsel’s representation “fell below an

objective standard of reasonableness” based on the particular facts of a petitioner’s case, viewed

as of the time of the challenged conduct of counsel. Id. In scrutinizing counsel’s performance.

courts “must be highly deferential [and] must indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance.” Strickland. 466 U.S.

at 689.

              Pursuant to Strickland, a habeas petitioner must also demonstrate that counsel’s allegedly

deficient performance prejudiced his defense such that the petitioner was “deprive[d] of a fair

trial   ...   whose result is reliable.” Strickland. 466 U.S. at 687: Shedrick. 493 F.3d at 299. In other

words, a petitioner must additionally demonstrate that counsel’s deficient performance

prejudiced his defense. Strickland. 466 U.S. at 692-93. “It is not enough for the [petitioner] to

show that the errors had some conceivable effect on the outcome of the proceeding.” hi. at 693.

Instead, a petitioner must demonstrate that “there is a reasonable probability’ that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine confidence in the outcome.”

St,’k’ k/and. 466 U,S, at 691:see also Sheth’ick, 493 F.3d at 299.

              In addition, “[w]hen a federal habeas petition under       §   2254 is based upon an ineffective




                                                             16
assistance of counsel claim. ‘[tjhe pivotal question is whether the state court’s application of the

Snkklcmd standard was unreasonable.’ which Is different from asking whether defense

counsel’s performance fell below Strickland’s standard.” Grunt v. Locke/i. 709 F.3d 224. 232

(3d Cir. 2013) (quoting Hcuuington. 562 U.S. at 101). “Federal habeas review of ineffective

assistance of counsel claims is    thus   ‘doubly deferential.” Id.   (quoting   (‘ti/len, 563 U.S. at 190).

         1.   Ti/cd (‘ounsel ‘s Pretrial Invesngaiion and Preparation

        Tiggs asserts that Mr. Rojas’s pretrial preparation with respect to certain witnesses’

identification—related evidence was deficient. Under Strickland. defense counsel “has a duty to

make reasonable investigations or to make a reasonable decision that makes particular

investigations unnecessary.” Siricklc,nct 166 U.S. at 691. In an” ineffectiveness case, a

particular decision not to investigate must be directly assessed for reasonableness in all the

circumstances, applying a heavy measure of deference to counsel’s judgments.” Id.

         What trial counsel should have done, according to Tiggs. was obtain a Wade hearing to

challenge in-person or photographic identification evidence, and “should have also ascertained

how the court would treat the identification of witness [P]oole.” (DE —1 at 7.) Tiggs asserted

identical arguments in support of his PCR application. (See Pet. PCR Br.. DE 9-16 at 7-8.)

The PCR court found that those claims fell short of the threshold for relief under Strickland:

         [Tigus] argues that trial counsel was ineffective during the pretrial stage by failing
         to request a Wade hearing challenging the identification, or suggestiveness of the
         photo an’ay used by the witnesses to identify {Tiggsj. A Wade liearing’ requires


          The reference is to Un/icc! Situ L’S i. IJ’cuk’, 388 L,S. 218 (1967). With respect to an ineffective
 assistance claim based upon failure to move to suppress identification evidence, a petitioner must show




                                                        17
         the showing of some evidence of impcrmissible suggestiveness. State 1’,
         Rodriguez. 264 N.J. Super. 261. 268-270 (App. Div. 1993). In the present case.
         there was no evidence of suugestiveness. Witnesses. [lodges Sears and [El Raqihj
         Poole were friends of [Tiggsj. therefore there is no identification issues pertaining
         to these two witnesses. Cynthia Boggs and Vanessa \Valker also made photograph
         identification of jTiggs] and there is no evidence ofsuggesüveness. Furthermore.
         the videotape in evidence placed [Tiggs] at the scene of the crime.

(DE 9-18 at 9.) The Appellate Division affirmed that ruling. “substantially for the reasons stated

by [the PCR courtj.” Tiggs. 2014 WL 2765611, at *2. On review. I conclude that the facts recited

by the PCR court are consistent with the trial record. (See generath’ DE 9-28. DE 9-29. and DE

9-30.)

         Reliability is the linchpin in determining the admissibility of identi lication testimony.’’

Munson    “.   Bratlnt’aite. 432 U.S. 98. 106. 114 (1977); see also United States v. Wise. 515 F.3d

207. 215 (3d Cir. 2008). The purpose of a Wade hearing is therefore to determine whether

identification testimony should be suppressed because the manner in which the identification of
                                                                              JJ7
the suspect was obtained was unduly suggestive.         Vunteci   States v.         le. 388 U.S. 218. 242

(1967); ee aLso Awl         Riggers. 409 U.S. 18$. 198 (1972) LSuggestive confrontations are

disapproved because they increase the likelihood of misidentification”). Admissibility hinges on

“whether under the totality of the circumstances the identification was reliable” despite

suggestive procedures. Brat hit’aite, 432 U.S. at 106 (citation omitted): see uko United States v.




        that he likely’ sould have prevailed on the suppression motion and that, having prevailed.
         there is a reasonable likelihood that lie would not have been convicted. [Therefore. the
         Ièderal court,] in order to determine whether a motion to suppress would have been
         granted, ... must determine (I) whether the identification process was unduly suggestive
         and, if so, (2) whether the totality of the circumstances nonetheless render[ed] the
         identification reliable.
Koonee v. (‘u/he!, No. CIV.A. 05-5068 (iLL). 2006 WL 2772150, at *16._I 7 (D.N.J. Sept. 23. 2006)
(citing Thomas i’. J’amer, 428 F.3d 491, 502—03 (3d Cir. 2005) (citing, ill/el. u/ia, Neil i’. Riggers. 409
U.S. 188(1972)).




                                                      1$
Maloney.   513 F.3d 350. 355 (3d Cir. 2008). Where, for example. “identifications were entirely

based upon observations at the time of the [incident] and not at all induced by” suggestive

pretrial identification procedures. the subsequent in—court identification testimony does not

violate due process. .ce Colenian v. .1/ahaina. 399 U.S. I. 6—7 (1970).

        Absent from this record is an’ threshold indication of an impermissiblv suggestive

identification procedure. The reliability of the identilications was therefore a Ihct issue for the

jury, like any other. here, there are no circumstances that raise reliability concerns at all. let

alone constitutional issues or admissibility questions.

        Two of the identifying witnesses knew Tiggs personally. See Hernil           i   Ricci. No. 10-

3575 (ES). 2016 WL 1183176. at         *   18 (D.N.J. Mar. 28. 2016) (denying habeas reliefon claims

that counsel was ineffective for failing to challenge witness identification testimony because “as

the circumstances in this case show, the witnesses’ identifications of [the     §   2254 petitionerl as

the shooter were not the result of suggestive identification procedures. but rather. were based on

the witnesses’ familiarity’ with [pjetitioner from the New Year’s Eve party’.”); U,zitel Slates v.

Shakur. No. SSS82-CR-312-CSll. 1987 WL 5368. at *2_3 (S.D.N.Y. 1987) (holding that a

pretrial Wade hearing would have been a futile exercise” when the witnesses had extensive

personal acquaintances with the defendant).

        Two other witnesses identified Tiggs from a photographic array. The court found the

array was not impermissibly suggestive, and Tiggs has suggested no fhcts to the contrary. See

State v. Henderson. 208 N...J. 208,238.27 A.3d 872. 890 (2011) (trocedurally. a defendant

must first proffer   ...   some evidence of impermissible suggestiveness’ to be entitled to a (Vade

hearing.”).




                                                      19
       These facts support the PCR court’s ultimate linding that Mr. Rojas did not provide

ineffective assistance by failing to obtain a JVczde hearing or otherwise challenge the

admissibility of the identification-related evidence produced at trial. I cannot conclude that the

state courts’ analysis of this claim represented an unreasonable application of’ Strickland.

       2.   C ‘ounsel c Pal/tire to O//eet to   (er! a/n   Testimony

       Tiggs also claims that Mr. Rojas erred in failing to object to those portions of Sears’s

testimony indicating: (1) that the news media inaccurately reported that murder victim Pettilord’s

homicide was “gang related”; (2) that Tiggs would implicate Sears in the murder unless he

helped pay for a lawyer to represent Tigus: and (3) that Tiggs was only mildly intoxicated on the

evening of Petti ford’s murder. (DE I-I at 7-8.)

       The PCR court’s decision does not address Sears’s testimony regarding media coverage

of Pettiford’s murder. The reference is to a prosecution question about some “incorrect”

information that the police had. which Sears answered as follows:

        What I was hearing on t.v. is that there was there was a shooting, and there it
                                                           —
                                                                                          —




        was all types ofstuft. There was I’m just trying to more directly to your
                                            —




        answer. As far as the motive, they were saying there was a motive, there was a
        light; it was gang related, I heard. There was a light that broke out. and it resulted
        in someone getting shot, and things of that nature I was just—I was just hearing.
        That information was all incorrect, and I knew that.

(DE 9-29 at 42.)

        The testimony was elicited in the context of clarifying Sears’s prior testimony regarding

his decision to speak to the Newark Police Department about Pettiford’s shooting; it is also

relevant to the incriminating inC rmation that Sears thereafter provided to police   inculpating


Tiggs as the shooter. The evidence therefore had a purpose. and competent counsel would not

have necessarily perceived that a challenge to admissibility was required or would have been

fruitful. More fundamentally, however, there is no showing of prejudice in the sense that but for



                                                      20
Mr. Rojas’s [hilure to object to this evidence. “the result of the proceeding would have been

different.” Strickland. 466 U.S. at 694. The sense of the testimony is that the police and media

had it all wrong: Sears was describing information that he characterized as “all incorrect.” Such

testimony would not have inculpated Tiggs. whether fairly’ or unfairly. This portion of the claim

therefore fails to support an award of habeas reliel

       The second two elements of the claim—pertaining to retention ofa lawyer and

intoxication—were specifically raised in Tiggss PCR application and decided by the court. (See

Pet. PCR Br.. DE 9-16 at 7-8.) The PCR court held that these two claims did not give rise to a

viable Stricklcn,dclaim:

       [Tiggs] claims that trial counsel should have objected to I-lodges Sears’ testimony
       on [Tiggs’sj state of mind as being intoxicated after consuming alcohol and
       smoking marijuana as well as to Sears’ perception of threat of the [Tiggsj
       implicating him and Poole in the incident if money was not raised to fund a
       defense lawyer. The testimony of the witness in both cases is relevant to the state
       of mind of[Tiggs]. First. the intoxication testimony is relevant to [Tiggs’s] state
       of mind immediately prior to the homicide. Second. [Tiggss1 attempts to tamper
       with witnesses reflect on a guilty conscience See .c,ate v. Burden. 393 N.J. Super.
       159. 172 (App. Div. 2007). ceruf. den. 196 N.J. 344 (2008).

(DE 9-18 at 9.)

        The Appellate Division affirmed that ruling “substantially for the reasons stated by [PCR

court).” Tigg.v. 2014 WL 2765611. at *2. I agree that the testimony would likely have been ruled

relevant and admissible. Rojas did not fall below acceptable professional standards in failing to

object to its admission. See DAmailo   i.   OnitedSiates. 403 F. Supp. 2d 361. 370 (D.N.J. 2005)

(“Counsel was not ineflèctive for failing to object to testimony for which there was no factual

basis to object.”) That Tiggs was somewhat intoxicated, but not overly so, was relevant to his

state of mind. (See Section IV.C.3, infra.) That Tiggs threatened to fhlsely implicate Sears was

relevant to his guilty knowledge and state of mind. particularly in the context of other evidence




                                                  21
that Tiggs attempted to tamper with evidence          using         Sears as an intermediary.   (See   Section

IV.C.4. “?fr”)

       A competent attorney could easily have concluded that there was no compelling basis for

a challenge to the admissibility of this evidence. Even if erroneous, its admission would be

harmful in light of the overwhelming evidence. I cannot conclude that the state courts’ analysis

with respect to this claim represents an unreasonable application of Strickland.

       3.   (‘ou,,sel c Failure   to   Presezt   Ciii JIZIOXicalion Dujeust’


       Mr. Tiggs asserts that his trial counsel rendered ineffective assistance by opting to pursue

a delènse based on mistaken identification instead ofan intoxication defense. (DE 1—1 at 7-9.)

More specifically. [Tiggs] avers that he “drank alcohol and used mariluana just minutes prior to

the incident. rand thus.] defense counsel should have opted for an intoxication defense

Counsel should have also retained an expert to          .   .   .   [provide] testimony at trial[] concerning the

effects [the ingestion of these substances] would have on someone.” (DE 1-I at 8.) Tiggs made

the same claim during his PCR proceedings. (See Pet. PCR Br.. DE 9-16 at 5-6.) The PCR court

rejected this claim:

        [Pjursuant to NJ.S.A. 2C:2-8. an intoxication defense is permitted only ifthere is
        a showing of “prostration of faculties” which negates the mental element of the
        crime charged. State i Cameron. 104 N.J. 43. 57-58 (1986). The State presented
        evidence that [Tiggs] was mildly intoxicated but coherent. Therefore, no evidence
        that would have supported an intoxication defense existed.

(DE9-l8at 10.)

        In affirming thai portion of the PCR court’s decision, the Appellate Division made the

following additional observations:

        With respect to [Tiggs’s] claim based on intoxication, there is no question that
        “[ajs a general principle. ‘counsel has a duty to make reasonable investigations or
        to make a reasonable decision that makes particular investigations unnecessary.”
        State v. DiFrLveo, 174 N.J. 195, 223 (2002) (qtioting State i’. Ma,’tini. 160 N.J.



                                                            -‘7
       248. 266 (1999) (quoting Swiek/und, siqru. 466 U.S. at 691. 104 S. Ut. at 2066,
       80 L Ed.2d at 695)). As we understand the PUR judge’s determination. he
       concluded that given the level of intoxication required to prevail on a claim of’
       intoxication, precluding a defendant from acting with the mental state that is an
       element of the crime, reasonable trial counsel would not have pursued that
       delènse.

       To obtain a conviction for murder, other than felony murder, the State must prove
       that [Tiggsj acted purposely or knowingly. N.J.S.A. 2C:1 1—3. Evidence of
       intoxication is admissible to disprove either of those mental states. (‘twieron.
       suprci, 104 N.J. at 53; N.J.S.A. 2C:2—8. “[T]he intoxication must he of an
       extremely high level” and the standard is “prostration of faculties.” (‘umeron.
       supra. 104 N.J. at 54. The defense is unavailable where the evidence does not
       give rise to “the slightest suggestion that {Tiggsj did not know what [hel was
       doing or that [his] faculties were so beclouded  .   .that [hel was incapable of
                                                                .



       engaging in purposeful conduct.” hi. at 57.

       On this record. we agree with the PCR judge that there was insufficient evidence
       to suggest an intoxication defense sufficiently viable to warrant investigation.
       Thus. [Tiggs] failed to establish deficient perl’ormance. Moreover. [Tiggs] did not
       provide any evidence supporting a finding of prejudice from counsel’s failure to
       investigate. That would require sonic evidence suggesting that an investigation
       could or would have been productive, and [Tiggs] presented nothing to make that
       showing. Because [Tiggs] failed to make aprhnci/äeie showing of either deficient
       performance or resulting preludice. [Tiggs] was not entitled to an evidentiary
       hearing or relief on this claim.

Tiggs, 2014 WL 2765611. at *3

        In light of the factually supported. legally sound reasons detailed above. I agree that Mr.

Rojas’s strategic decision to forgo an intoxication defense was not deficient under S!HeklwuL

See He.sw v. Aluzurkieiiiez. 135 F.3d 905. 908 (3d Cir. 1998) (counseFs strategic trial decisions

receive “great deference”); Gihhs. 2018 WL 2002786, at *11 (D.N.J. Apr. 30. 2018) (“counsel

not ineffective for failing to argue an intoxication defense where “[t]he record present[ed] no

conclusive evidence that Petitioner was intoxicated during the shooting” and where “counsel

sought to develop the theory of self-defense, and cannot be faulted for failing to argue a second

theon’.”).




                                                 Li
       If Mr. Tiggs’s contention is that counsel should have pursued an intoxication defense

inswad a/a mistaken—identity delènse. I cannot find deficient performance. For the reasons

stated above, the evidence did not suggest anything approaching the necessary level of

intoxication.

        If Mr. Tiggss contention is that counsel should have pursued an intoxication defense in

addition   to an identification defense, there is additional reason to defer to counsel’s strategic

choices. As noted, the intoxication defense. viewed singly, was not promising. Moreover.

competent counsel might have prudently concluded that alternative defenses (that Tiggs did not

pull the trigger, but if he did, lie was too drunk to form criminal intent), while technically

permissible. would have backlired with the jury.

        Nothing in the record suggests that the state courts decision on this point represents an

unreasonable application of Strickland. I will accordingly deny habeas relief on this claim.

        1. Failure to Oli/ect to huproper :Ictions oft/ic Prosectuioii at Trial

        Mr. Tiggs asserts that counsel rendered ineffective assistance by failing to object to

statements made by the prosecution throughout trial. Initially. I note that although this claim is

ultimately resolved under LStHckland. I have also considered it substantively. That is. I have

examine[d] the prosecutor’s offensive actions in context and in light of the entire trial, assessing

the severity’ of the conduct, the effect of the curative instructions, and the quantum of evidence

against the defendant” and considered whether the prosecutor’s now-challenged actions infected

Mr. Tiggss trial with such unftirness as to make his resulting murder conviction a denial of due

process. Moore v. Morton, 255 F.3d 95. 107 (3d Cir. 2001) (setting forth standard governing

claims of prosecutorial misconduct on habeas review).




                                                    24
       In Ground Five. Tiggs specifically claims that counsel should have objected to: (1) the

comments made by the prosecutor during his opening and closing statements about the

credibility of witnesses Cynthia Boggs. I lodges Sears. and Sean Williams; (2) “the Stale’s

disparaging remarks [about] the defense” made during closing; and (3) other improper comments

“about defense counsel’s trial strategy” made by the prosecution “frequently throughout the

trial.” (DE I-I at 7-8; 12-14.) In Ground Six. Tiggs relatedly challenges the following two

specific portions of the prosecutor’s closing statement. In the first passage. the prosecutor

summarized portions of Sears’s testimony as follows:

       What does I lodges Sears say the next day when he’s talking to the police? He
       says. you know. I got a call From [Tiggs] today. April 9th. the day of the shooting.
       later that day. And he says to me well let’s see. Mr. Rojas says he’s innocent.
                                           —




       lie didn’t do anything. [Then] I guess [Tiggsj called his friend and said, hey you
       know, yeah I ran away just like we all did. I’m going to down [to] tell the cops I
       didn’t do it. Aren’t you? I was there. I’ll tell the cops what I saw.’No lie doesn’t
       say that. Does he? No. he doesn’t say [hie’s innocent. What does he say? [Icy.
       can you talk to Brad, the [Cave Lounge] owner’s son, about getting [its video
       surveillance] tape. What tape? This tape. This tape. oh yeah. I want the tape. Not
       hey. can we go can you go down? You know i didn’t do anything. No. can you
                         —




       get the tape. Why do you think that is. i.e. before the cops get it. basically was’the
       point of that statement: Why? Why? Innocent? Do you still think he’s innocent?

(DE 9-32 at 62:15-63:5.) In the second passage. the prosecutor emphasized Tiggs’s apparent lack

of interest in retrieving a set of key-s which he jell at Cave Lounge on the night of Pettiford’s

murder:

        Did you ever lose your keys? Who hasn’t. Right? What do you do? You start
        going crazy looking for your keys. Geez. I left my keys. I got to go back and get
        my keys. I mean it’s something you need. You need keys.

          Does [Tiggs] call the Cave Lounge°          lfvou’re innocent what’s the big deal?
          Oh. I left my’ key-s there. I run away that night. tine. Everyone runs, everyone ran
          that night. that doesn’t mean anything. But the next day. you’know what. I left my’
          keys there. I 1db. 1 got to come down there and get my keys. Do you got my
          hoodie down there. Vanessa?161 My keys are in it. I got to come down and get

         Vanessa Walker is the Cave Lounge’s owner, At trial. Ms. Walker testified, among other things.
that Mr. Tiggs “as one of her regular customers, and that the keys referenced by the prosecutor during

                                                   ‘S
       them. Why doesn’t he do that? Why doesn’t lie do that? The only thing he’s
       concerned about the next day is getting [the Cave Lounge’s surveillance tape].
       Isn’t lie? Oh yeah. yeah. I ic’s concerned about that tape. I want that tape, but hell
       I don’t need my keys, because I’m not going to be around very long anyway.

(DE 9-32 at 64:17-65:10.) Tiggs avers that both of these statements exceeded the bounds of

propriety.” (See DE I-I at 12-13.)

       Tiggs raised all of these Ground Five and Ground Six challenges in his PCR ineffective

assistance olcounsel claim. (Sec Pet. PCR Br.. DE 9-16 at 9-12.) The Appellate Division lirst

noted a procedural bar:

       The [PCR court] did not address [Tiggs’s] claim of ineffective assistance based on
       his allegation that trial counsel failed to object to imperniissible conduct on the
       part of the prosecutor. because the judge concluded that these claims, which
       [Tiggs] based solely on the trial record, were procedurally barred because [Tiggsj
       could and should have raised them on direct appeal.

       The objections to the prosecutor’s conduct raised by [TiggssJ PCR counsel in the
       trial court were to: impermissible comment on defense strategies and deficiencies
       in the defense: impermissible vouching for a witness: and impermissiblv urging
       the jurors to consider if the civilian witnesses called by the State had any motive
       to lie.

Tiggs. 2014 WL 2765611. at *23. The Appellate Division did not stop there, however. it then

explored the substantive merits of Tiggs’s prosecutorial misconduct claims:

        On this appeal. [Mr. Tiggsj points to two passages from the prosecutor’s
        summation [the same ones cited in this habeas petition. Ground Six. Subpart (B)1
        that he contends amounted to 1mpermissible comment upon [Tiggssj failure to
        testify at trial.” which fTiggs] claims was accomplished by the prosecutor’s
        posing rhetorical questions that could only have been answered if [he] testiFied.

        Settinu aside the fact that this ground for obfrcting to the summation was not
        presented in the trial court, we have reviewed the passages set forth in [Tiggss]
        brief on this appeal and conclude that they do not, as [Tiggsj suggests. carry a
        subtle reference to [Tiggs’s] decision to exercise his right to remain silent.




summation were found iii the pocket ofthe hooded sweatshirt that Tiggs left at the Cave Lounge on the
night Pettiford was shot. (DE 9-30 at 95-102.)


                                                  26
       In the First passage. the prosecutor refers to what [Tiggs] said to a friend and notes
       that [Tiggs] did not tell his friend he was innocent. The prosecutor followed those
       comments with a discussion of what [Figgs] did ask his friend to do—talk to the
       owner of the Cave about getting the Caves surveillance tapes.

       In the second passage, the prosecutor refers to [Tiggs’s] failure to return to the
       Cave on the day after the shooting to retrieve the car keys and hooded sweatshirt
       he left behind the night before. In addition. he asks the jury to consider whether
       this conduct is inconsistent with that of an innocent person. The prosecutor
       followed those comments on the evidence with another reference to the efforts
        [Tiggs] made to secure tapes from the Cave’s surveillance cameras.

        Because the passages of the State’s closing argument to which [Tiggsj objects on
        this appeal were permissible arguments based on the evidence presented. S/tile v.
        Pros!. 158 N.J. 76. 82 (1999), [Tiggs’sj trial counsel and counsel on direct
        appeal1’’ were not delicient for failing to object. If for no other reason. it would be
        improper to grant relief for failure to object to a permissible argument because
        [Tiggs] cannot show prejudice attributable to a failure to raise an objection that
        would have been denied. Accordingly. [Tiggsj is not entitled to an evidentiary
        hearing or relief on these claims, and his [additional] arguments to the contrary
        have insufficient merit to warrant any additional discussion.

hi. at t4

        The state courts’ resolution of this portion ofTiggss ineffective assistance of counsel
                                                                                             ural
claim does not constitute an unreasonable application of Strickland. While noting the proced
                                                                                            ice. The
default, it also considered the claims substantively, establishing that there was no prejud
                                                                                          nt
statements in summation were permissible. and they did not, directly or b inference, comme
                                                                                         g
on Tiggs’s exercise of his Fifth Amendment right to remain silent. Introduction of damnin
                                                                          Amendment violation.
evidence to which the defendant has no answer does not constitute a Fifth

                                                                                 le error affected
        The evidence, moreover, was strong, precluding a finding that any arguab

                                                                         ] as the shooter and his
the verdict. ‘[T]lie State’s circumstantial evidence establishing [Tiggs

                                                                         about what he said
state of mind was overwhelming. The jury heard [Tiggs’s] friends testify




                                                                                                            the
            This is the only portion in any of the state courts’ written decisions that expressly speaks to
actions of Tiggs’s appellate counsel.


                                                         27
prior to the shooting, saw a videotape showing him crossing the street just before the shooting.

and listened to eyewitness accounts of [Tiggs] running away with a gun in his hand.” Tiggs. 2010

WI. 2795363. at *4, It is against this factual backdrop that I must agree that Tiggs has fiNed to

establish that the challenged “prosecutorial conduct     .   .   .   infect[ed] the trial with such unlairness

as to make [Tiggs’s] resulting conviction a denial of due process,” see Moore. 255 F.3d at 107,

much less show that “but for [trial and appellate counsel’s wholly unsubstantiated]

unprofessional errors, the result oI’[Tiggs’s] proceeding would have been diflnent.” Strickland.

466 U.S. at 694.

       5. hze//ëcth’e Asstvlance a! .1ppellate (‘ounce?

       The state courts’ decisions contain no more than a passing reference to the actions of

Tiggs’s appellate counsel. Susan Brody. (See n.7. .cupra. and accompanying text.) Mr. Tiggs has

not indicated which specific issues Ms. Brody failed to raise “at the appellate level.” (See DE 1-1

at 7.) lIe has furnished no basis for me to conclude that Ms. Brody “ignored issues that were

clearly stronger than those [which she] presented [on direct appeal].” Smith v. RohbiILv. 528 U.S.

259. 288 (2000). As a result. Tiggs has demonstrated neither deficient performance nor resulting

prejudice from Ms. Brody’s actions. and has therefore ihiled to satisfy the test of Slr!cklund.8

Hem/i v. RiceL No. 10-3575 (ES). 2016 WL 1183176. at ‘23 (D.N.J. Mar. 28. 2016)

(“Petitioners ineffective assistance of appellate counsel claim is denied for lack of merit because

Petitioner has demonstrated neither deficient performance nor resulting prejudice.”).

         For these reasons. I will deny habeas relief based on Mr. Tiggss claim of ineffective

assistance of appellate counsel.



        I observe parenthetically that Ms. Brody’s efforts bear some hallmarks of effectiveness. She
prepared a brief on direct appeal (see DE 9-8) that resulted in Tiggs’s conviction for unlawful possession
of a handgun being vacated.


                                                    28
       6.   Truil (‘ozmsel s- Purported Failure to Advise Tiggs u/I-ks Sentencing Exposure

       b.(1) Murder is a crime of the last degree but a person convicted of murder shall
       be sentenced, except as provided in paragraphs (2), (3) and (4) of this subsection.
       by the court to a term of 30 years, during which the person shall not be eligible for
       parole. or be sentenced to a specific term of years which shall be between 30
       years and life imprisonment of which the person shall serve 30 years before being
       eligible for parole.

N.J. Stat. Ann.   § 2C:1 l-3(b)(l).9
       Tiggs asserts that trial counsel. Mr. Rojas. failed to provide [him] with necessary

information in order to make [an] informed decision [on] whether to accept the state’s plea offer

of22 years” because he “informed [Tiggs] that he was only facing the maximum of thirty (30)

year[s]T (DE 1-1 at 8.) The PCR court rejected this claim. The claim lacked merit, said the PCR

court, because “trial counsel had numerous conferences with [Tiggs] concerning the possibility

ofa plea oIler” and because “[Tiggs signed a pretrial order that delineated the plea offer and the

[trial court] reviewed it with him.” (DE 9-18 at 10.) This portion of the PCR court’s decision

was summarily affirmed by the Appellate Division. Tigg.v. 2014 WL 2765611, at *2.

        The consultations between Rojas and his client, of course. are not of record. The brief for

the State on PCR states explicitly that the pretrial order “delineated the States Plea Offer and

Sentencing exposure i/comic/ed.” (DE 9-17 at 18 (emphasis added). The PCR judge (Judge

Vena. who also presided over the trial) confirmed that he went over the “pretrial order that

delineated the plea offer” with Mr. Tiggs.

        At the request of the court, the attorney for the State prosecution has Ilirnished a copy of

the filled—out Pretrial Memorandum in this case, on a form issued by- the Administrative Office of




         On direct appeal. Tiggs’s counsel stated that the period of parole ineligibility would he longer.
citing NJ. Stat. Ann. § 2C:43-7.2 (elf. 2001) (lil’e sentence deemed 75 sears. whh 85% parole
ineligibility).


                                                     29
the Courts. (DE 22-2) This may be the “pretrial ordc(’ referred to by the Assistant Prosecutor

and the PCR judge: in any event it thoroughly supports their statements, cited above. The entries

are handwritten, either by Mr. Tiggs or by his attorney on his behalf. The form is personally

initialed by Mr. Tiggs   on   each page. signed by him. and dated January 16. 2007. (hi) The form

is particularly relevant because it states the maximum penalty of life imprisonment,

memorializes the deadline to accept a guilty plea. acknowledges that defendant does not wish to

plead guilty, and sets the matter for trial.

          The pretrial memorandum lists the three charges in the Indictment: murder, unlawful

possession ofa weapon. and possession oft weapon for an unlawftd purpose. The maximum jail

term for murder is listed as life.” and again the Maximum sentence ifconvicted” is given as

“Life.” (DE 22-2 at p. 1      ¶   1,5) The application of the 85% parole ineligibility law is explicitly

acknowledged. (hi. ¶ 4.6) Mr. Tiggs placed his initials at the bottom of this (and every) page.

          The next page slates that there is no plea agreement offered. These questions and answers

follow:

          10. Do you understand that if you reject this plea offer. the Court could impose a
          more severe sentence than recommended by the plea oIler, up to the maximum
          sentence permitted is you are convicted after trial? [YES is circled]

          II. Do you understand that if you reject this plea oiler today, no negotiated plea
          can be accepted by this Court unless specifically authorized by the Criminal
          Presiding judge pursuant to R. 3:O-3(g)? EYES is circled]

 (DE 22-2 at p. 2) This page. too, is initialed by Mr. Tiggs.

          The fourth and final page is signed by the Assistant Prosecutor, the Judge. and defense

 counsel. Mr. Rojas. Beneath their signatures are three warnings directed to the defendant. Mr.

 Tiggs. personally. The third is relevant:

          3. 1 understand that except in extraordinary’ circumstances. the Filing ofthis
          Memorandum ends all plea negotiations. and no further bargaining will take
          place. Any subsequent plea of guilty will be without a plea recommendation.qe

                                                       9
                                                       3
(DE 22—2 at p. 4) Directly beneath this warning appears the kill   signature   “Arthur L.

Tiggs.” witnessed by counsel. Mr. Rojas. (Id)

       This form establishes that the PCR judge. as well as the amrming appellate court.

were correct when they found factually that Mr. Tiggs acknowledged on the record that

he was not misadvised as to the maximum sentence when he elected to forgo a guilty plea

and proceed to trial. The state courts’ determination of the facts. then, was not

unreasonable in light of the record; indeed it was firmly rooted in the record, and

therefore cannot he disturbed b> this Court. Sue Quintana v. Athmmstrutor. No. 13—7135

(JMV). 2017 WL 4329736. at      *15   (D.N.J. Sept. 29. 2017) (rejecting petitioner’s claim

that counsel was ineffective for failing to properly advise him of sentencing exposure).

        Tiggs has failed to demonstrate deficient performance or prejudice under Strickland with

respect to his counsel’s advice regarding the maximum sentence. There is no basis for me to

conclude that the Appellate Division’s resolution of this claim is contrary to or an unreasonable

application of Stricklanch I therefore deny Tiggs’s habeas petition insofar as it claims that his

attorney’s inaccurate advice regarding the maximum sentence undermined the voluntariness of

his guilty plea.

        7. Additional liw/jLctire Assistance Claims

        Two additional ineffective assistance of counsel claims are presented in Mr. Tiggs’s

habeas petition. Both were raised during his PCR proceedings. but they do not appear to have

 been specifically addressed by the PCR court or the Appellate Division. Mr. Tiggs faults trial

 counsel for (a) failing to object to the presentation of”a close—up photo of the bullet wound to the

 [victim’s] forehead” as unduly prejudicial and (b) not stipulating to the victim’s cause of death.

 (SueDE I-I at7;DE9-l6at3.)




                                                   31
          To the extent those claims were not previously addressed by the state courts on the

merits.   I will review them tic’ nmv. This challenue is related to the June 12. 2007 testimony of

the medical examiner who performed the autopsy on Lance Petti ford. Dr. May Jennifer Amolat.

(DEE 9-31 at 13 1-148.) Dr. Amolat. the last witness at trial, testified in her capacity as a medical

expert. (hi. at 132-33.) In the course of her testimony. Dr. Amolat she reviewed a photo and

opined that Pettiford died of a gunshot wound to the head that was likely fired from close range.

(hi. at 143-44.)

          [lad counsel stipulated to Pettiford’s cause of death, says Tiggs. the medical examiner’s

testimony and accompanying photograph would have been unnecessary and therefore

inadmissible. I am not convinced that a cause—of-death stipulation would have resulted in the

exclusion of Dr. Amolat as a witness. The fact witnesses, to be sure, left little doubt that Mr.

Pettiford died from the gunshot wound, bitt they did not actually see the shooting. The’ could not

establish. for example. that the fatal shot was fired at close range. and indeed from a gun pressed

directly against the victim’s head. The prosecution’s circumstantial case depended heavily on

Tiggs’s location shortly before and after the gun went off; if the victim had been shot at long

range, for example, the evidence of Tiggs’s location and flight would have been less telling.

Even a cause—of—death stipulation. then, might not have eliminated the need for Dr. Amolat’s

expert testimony.

          The testimony and photographic evidence were surely relevant and admissible. Based on

the considerations above. I am unable to conclude that failure to stipulate fell below professional




10      And there was always the strategic consideration that ajur might wonder hov Tiggs
possessed the knowledge that would permit him to stipulate to the cause of death. Competent
counsel might well have wished to avoid even the appearance that Tiggs knew anything at all
about the events surrounding Pettiford’s death.

                                                   32
standards. Indeed. I cannot conclude competent defense counsel would have succeeded in

excluding this evidence, even via an offer to stipulate to the cause of Pettiford’s death. Mr. Rojas

was not ineffective because he did not stipulate to Petti ford’s cause of death or otherwise object

to the admission of that evidence. D 4mauio. 403 F. Supp. 2d at 370 (“Counsel was not

ineffective for thiling to object to testimony for which there was no factual basis to object.”).

        Finally. I am not persuaded that prejudice resulted. “It is not enough for {Tiggs] to show

that the errors had some conceivable effect on the outcome of the proceeding.” IS. at 693.

Instead, Tiggs must demonstrate that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” hi. at 694: see

thu   Sheth*k. 493 F.3d at 299. Dr. Amolat’s testimony was brief Based on my review of the

transcript. I conclude that her testimony was not inflammatory, but rather objective.

dispassionate. and entirely clinical in nature. The photograph, to be sure, depicted a fatal wound.

but that hardly came as news to the jury. There is no contention that the photo was so gruesome

as to impair thejurors’ impartiality, and the photo itself is not in the record before me.

        habeas relief on these grounds is therefore denied.

                                               *          *   *



        In sum, I conclude   —   based on the reasons set forth above   —   that Mr. Tiggs is not entitled

to habeas relief based on any of the claims of ineffective assistance of counsel that he raises in

Grounds Five and Six of his      §   2254 petition.

D. Grounds Six, Seven and Eight: PCR Court’s Failure to Hold Evidentiaty Hearing

        In each of his six, seventh, and eighth habeas grounds, Mr. Tiggs asserts that the PCR

court erred because it declined to hold an evidentiary hearing prior to denying post-conviction

relief. (DE I-I at 9-16; DE I at 13.) The failure to conduct an evidentiary hearing in PCR




                                                      3
proceedings is    insufficient   to require habeas relief. Indeed. “the federal role in             revieing   an

application for habeas corpus is limited to evaluating what occurred in the state or federal

proceedings that actually led to the petitioner’s conviction: what occurred in the petitioner’s

collateral proceeding does not enter into the habeas calculation.” Hass!nc’ v. Zinjinenna,,. 160

F.3d 941, 954 (3d Cir. 1998); see also Lcnnherl              it     Blaeloiell. 387 F.3d 210. 247 (3d Cir. 2004)

(“habeas proceedings are not the appropriate forum for [a petitioner] to pursue claims of error at

the [State’s collateral] proceeding.”): accord 28 U.S.C.                 §   2254(a) (federal habeas relief available

for violations of the Constitution. laws or treaties of the United States). Thus. Grounds Six.

Seven, and Eight     —   which, at their core. each seek habeas relief based on procedural

shortcomings in the collateral PCR proceedings                —     do not present a valid basis for relief under 28

U.S.C.    §   2254. See Davis    it   Nei’ Jersey. No. 12-5748 (iLL). 2014 WL 2615657, at *17 (D.N.J.

June 12. 2014) (petitioner’s assertion that “PCR court erred by not holding an evidentiary

hearing          ails to state a eognizable    §   2254 claim.”).

E. Certificate of Appealability

          A petitioner may not appeal from a final order in a habeas proceeding where a

petitioner’s detention arises out of his state court conviction unless he has “made a substantial

showing of the denial ofa constitutional right.” 28 U.S.C.                    §   2253(c). “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree with the district court’s resolution

of his constitutional claims or that jurists could conclude that the issues presented are adequate to

deserve encouragement to proceed Further.” All/let-El v. (‘ockre//. 537 U.S. 322. 327 (2003). 1

 find that none of the claims raised in Tiggs’s          §   2254 meet the Ibregoing standard, and I will

 accordingly decline to issue a certificate oI’appealahility.




                                                              •1,
                                                              3
V.     CONCLUSION

       For the reasons stated above. Mr. Tiggss habeas petition is denied, and the   courl   will not

issue a certificate of appealability. An appropriate Order accompanies this Opinion.

Dated: March 8.2019



                                                     KEVIN MCNULTY
                                                     U.S. District Judge




                                                3)
